Drawings
The drawings are objected to under 37 CFR 1.84(l). All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. Figures 1-3 and 6-19 do not meet the criteria set forth in 37 CFR 1.84(i). Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Abraham et al. (U.S. 2020/0019854) is the closest prior art reference to reading upon some, but not all of the independent claim limitations. Abraham disclosed sending machine learning tasks to a machine learning model to produce an optimal configuration file. Abraham also disclosed scheduling machine learning tasks based on available processing units in a computing device and acceleration level data received from a user. However, Abraham failed to teach all of the independent claimed limitations for claims 1-2 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Nagpal et al. (U.S. 2022/0156114), taught a provisioning ML model to take input performance indicators and output predicted performance indicators for a workload in another cloud environment.
Metsch et al. (U.S. 2019/0317805), taught optimizing workflows.
Chakra et al. (U.S. 2020/0073708), taught dynamic optimization of loads in cloud computing environments.
McWeeney (U.S. 2021/0109789), taught auto-scaling cloud-based computing-clusters.
Jia et al. (U.S. 2022/0100558), taught machine learning optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183